People v Lopez (2014 NY Slip Op 06659)
People v Lopez
2014 NY Slip Op 06659
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Gonzalez, P.J., Saxe, Richter, Feinman, Kapnick, JJ.


13103 1313/09

[*1] The People of the State of New York, Respondent,
vJuan Lopez, Defendant-Appellant.
Cardozo Criminal Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.
Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered October 22, 2010, as amended October 28, 2010, convicting defendant, after a jury trial, of two counts of course of sexual conduct against a child in the second degree, and sentencing him to consecutive terms of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The testimony of the victims was sufficiently specific to warrant the conclusion that over a period of not less than three months defendant engaged in two or more acts of sexual conduct with children less than 11 years old, as required by Penal Law § 130.80(1)(a) (see e.g . People v Paramore , 288 AD2d 53 [1st Dept lv denied  97 NY2d 759 [2002]).
Defendant's arguments concerning the People's summation are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal, although some of the prosecutor's remarks would have been better left unsaid (see People v Overlee , 236 AD2d 133 [1st Dept 1997], lv denied  91 NY2d 976 [1992]; People v D'Alessandro , 184 AD2d 114, 118-119 [1st Dept 1992], lv denied  81 NY2d 884 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK